      Case 3:17-cv-04042-JCS Document 86 Filed 07/25/19 Page 1 of 3




 1   KNIGHT LAW GROUP, LLP
     Steve Mikhov (SBN 224676)
 2   10250 Constellation Blvd., Suite 2500
 3   Los Angeles, California 90067
     Telephone: (310) 552-2250
 4
     Fax:         (310) 552-7973
 5
 6
     HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
     Sepehr Daghighian, (SBN 239349)
 7   10250 Constellation Blvd., Suite 2500
 8   Los Angeles, California 90067
     Telephone: (310) 887-1333
 9   Facsimile: (310) 887-1334
10
     Attorneys for Plaintiffs,
11   KRISTI M. O’BRIEN and
12
     JOHN D. O’BRIEN
                          UNITED STATES DISTRICT COURT
13
                      NORTHERN DISTRICT OF CALIFORNIA
14
15   KRISTI M. O’BRIEN and                      Case No.: 3:17-cv-04042-JCS
     JOHN D. O’BRIEN,
16                                              Assigned to the
17               Plaintiffs,                    Honorable Joseph C. Spero
18         vs.                                  PLAINTIFFS’ NOTICE OF
19
                                                MOTION & MOTION FOR
     FCA US LLC, a Delaware Limited             ATTORNEYS’ FEES, COSTS
20                                              AND EXPENSES
     Liability Company; and DOES 1 through
21   10, inclusive,                             [Filed Concurrently with
                                                Memorandum of Points and
22
                 Defendants.                    Authorities in Support Thereof;
23                                              Declarations of Steve Mikhov and
                                                Sepehr Daghighian in Support of
24                                              Motion]
25
                                                Hearing Date: August 30, 2019
26                                              Time: 9:30 a.m.
                                                Dept.: Courtroom G – 15th Floor
27
28


       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR ATTORNEYS’ FEES, COSTS AND EXPENSES
       Case 3:17-cv-04042-JCS Document 86 Filed 07/25/19 Page 2 of 3




 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on August 30, 2019 at 9:00 a.m. in Courtroom
 3   G – 15th Floor of the United States District Court—Northern District of California,
 4   located at 450 Golden Gate Avenue, San Francisco, California 94102, Plaintiffs Kristi
 5   M. O’Brien and John D. O’Brien (“Plaintiffs”) will, and hereby do, move this Court
 6   for an award of attorneys’ fees and costs and expenses pursuant to Civil Code §
 7   1794(d) of the Song-Beverly Consumer Warranty Act. Plaintiffs move this Court as
 8   the prevailing party pursuant to the settlement agreement entered into on or about
 9   April 5, 2019.
10         Plaintiffs now move for an order awarding attorneys’ fees under the “lodestar”
11   method in the amount of $71,812.50. Plaintiffs also request a modest “lodestar”
12   enhancement of .5, in the amount of $35,906.25, for a total of $107,718.75 as the
13   attorneys’ fees actually and reasonably incurred. Plaintiffs also move this Court for
14   reimbursement of verifiable costs and expenses in the amount of $15,953.16. The
15   total amount requested by this motion is $123,671.91.
16         This motion is based upon the memorandum of points and authorities filed
17   concurrently herewith, upon the declarations filed concurrently herewith, upon such
18   evidence, oral and documentary, that may be presented at the hearing, and upon the
19   entire record of the case.
20   Dated: July 25, 2019
21                                Respectfully submitted,
22                                HACKLER DAGHIGHIAN MARTINO & NOVAK,
                                  P.C.
23
24                                ___________________________
                                  Sepehr Daghighian, Esq.
25                                Attorneys for Plaintiffs,
                                  KRISTI M. O’BRIEN and
26                                JOHN D. O’BRIEN
27
28


         PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                            ATTORNEYS’ FEES, COSTS AND EXPENSES
          Case 3:17-cv-04042-JCS Document 86 Filed 07/25/19 Page 3 of 3



 1                                  PROOF OF SERVICE
 2
                                    (F.R.C.P. Rule (b)(2))

 3       I am employed in the County of Los Angeles, State of California. I am over the
 4
   age of 18 years and not a party to the within action. My business address is 10250
   Constellation Blvd., Suite 2500, Los Angeles, CA 90067.
 5

 6         I served the foregoing document described as:

 7         PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR ATTORNEYS’
           FEES, COSTS AND EXPENSES
 8

 9
           Scott Shepardson, Esq.                  Aaron M. Brian, Esq.
10         ONGARO PC                               NIXON PEABODY LLP
11         50 California Street, Suite 3325        300 South Grand Avenue, Suite 4100
           San Francisco, CA 94108                 Los Angeles, CA 90071
12         Email: sshepradson@ongaropc.com         Email: abrian@nixonpeabody.com
13         Counsel for Defendant,                  Counsel for Defendant,
            FCA US LLC                             FCA US LLC
14

15
     XX    BY EMAIL OR ELECTRONIC TRANSMISSION: Based on a court order or
16         an agreement of the parties to accept service by e-mail or electronic
17         transmission, I caused the documents to be sent to the persons at the e-mail
           address listed above. I did not receive, within a reasonable time after the
18         transmission, any electronic message or other indication that the transmission
19         was unsuccessful.

20         I declare under penalty of perjury under the laws of the State of California that
21         the foregoing is true and correct.
22         Executed on July 25, 2019 at Los Angeles, California.
23

24

25                                            /s/ Wayne Pagdilao
26                                                    WAYNE PAGDILAO
27

28

                                              -1-
                                        PROOF OF SERVICE
